                                                                             Motion GRANTED.




                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         )                 No. 1:16-cr-00002
                                                  )                 JUDGE TRAUGER
EARON SILER                                       )

        GOVERNMENT’S MOTION FOR PERMISSION TO FILE RESPONSE
         AND EXTEND TIME TO RESPOND TO DEFENDANT’S MOTION
                    FOR COMPASSIONATE RELEASE

       COMES NOW the United States of America, by and through the undersigned Assistant

United States Attorney, and respectfully requests permission to file a response and a corresponding

extension of time to respond to the Defendant’s Motion for Compassionate Release (D.E. 99). In

support thereof, the government submits the following. The defendant was sentenced to 120

months custody and four years of supervised release on June 24, 2019. (D.E. 96.) Currently,

according to the Bureau of Prisons website, the defendant has a projected release date of August

16, 2024.

       The defendant has filed a motion seeking his release based on his alleged high risk of harm

from COVID-19 if he were to remain incarcerated due to his asthma and high blood pressure. (D.E.

99.) The defendant asserts that he has filed a request with the warden at USP Atlanta, but has not

yet heard a decision on his request. Defense counsel indicates in the motion that he has sent a

request to the defendant to obtain a copy of his submission to the Warden. (Id.) To date, no

confirmation of that request or any decision has been submitted.

       A response to the defendant’s motion typically would have been due on May 12, 2020,

though the courts have typically been directing a response time for the government to answer these

motions and the government incorrectly assumed that would be the case here with this Court. In




   Case 1:16-cr-00002 Document 102 Filed 05/15/20 Page 1 of 1 PageID #: 195
